By the Court.
The defendant’s motion in arrest of judgment was based upon a defect in the caption of the indictment against him, so that, as he contends, it does not appear that he was indicted at any court. The indictment begins thus; “ Commonwealth of Massachusetts. Middlesex, to wit: At the superior begun and holden at Lowell, within and for the county of Middlesex, on ” &c.; “ the jurors for the Common wealth,” &c.; the word “ court ” being omitted.
On examining the full record sent up from the superior court, we find that it appears from the record that this indictment was returned by the grand jury into that court at the October term thereof, in the year 1865, on the fourth day of the term and duly filed therein ; and that it was certified by the clerk upon the back of the indictment that it had been so returned. The defect in the caption is therefore immaterial. Exceptions overruled.
G. Sennott, for the defendant.
Reed, A. G., for the Commonwealth.